DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2020 has been entered.
 
Response to Amendment
Claims 1, 2, 10, and 19 have been amended.  Claims 9 and 18 have been previously canceled.  Claims 1-8, 10-17, and 19 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed October 5, 2020 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
Applicant notes Foreign Priority, pg. 9 of Remarks (footnotes omitted):
Regarding Foreign Priority:


“From MPEP 2152.06...

In addition to persuasively arguing that the claims are patentably distinguishable over the prior art or amending the claims to overcome the prior art rejection, a rejection under 35 U.S.C. 102(a)(1) or 102(a)(2) can be overcome by:

(C) Submitting a claim to priority .... The filing date of the priority document is not perfected unless applicant has filed a certified priority document in the application (and an English language translation, if the document is not in English) (see 37 CFR 1.55(g))”

(Office Action, p. 3, emphasis added). This cited MPEP portion does not apply here, because there is no prior art rejection which Applicant needs to overcome based on a claim to priority.

Applicant amended their claims to overcome the prior art.  Had this not happened, an English translation would have been required.

Applicant argues 35 USC §101 rejection, starting pg. 10 of Remarks (footnotes omitted):

Rejection of Claims 1-8,10-17, and 19 under 35 U.S.C. § 101:
Applicant respectfully traverses the rejection of claims 1-8, 10-17, and 19 under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more, because the pending claims are patent eligible under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019) (“2019 PEG”) (setting forth a “Revised Step 2A”) and the October 2019 Patent Eligibility Guidance Update (“October 2019 Update”).
A. The claims are not directed to an abstract idea under Step 2A
The 2019 PEG requires Examiners to identify at least one of three groups of abstract ideas—(a) mathematical concepts, (b) certain methods of organizing human activity, and (c) mental processes. 2019 PEG at 52. “Claims that do not recite matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas.” Id. at 53. For “certain methods of organizing human activity,” the October 2019 Update explains that not all methods of human activity fall under this category—only those in the enumerated sub-groupings of “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people.” October 2019 Update at 4-5. In addition, ‘“commercial October 2019 Update at 5.
The Examiner alleged that “[t]he claims are abstract under all three groupings of abstract ideas” (Office Action, p. 5). Applicant disagrees. Nevertheless, Applicant submits that the claims are also patent eligible because “the claim[s] as a whole integrate] the recited judicial exception into a practical application of that exception.” 2019 PEG at 54. The October 2019 Update further explains that “if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.” October 2019 Update at 11.
Claim elements are examined to determine if any recite abstract elements.  Respectfully, the instant claims recite abstract elements.  
A combination of abstract elements (claims as a whole), is still abstract.  The additional element itself cannot be abstract.
Here, Applicant’s claims recite practical applications of methods for risk control.
Applicant’s specification explains:
However, the risk control system may over-assess risks pertaining to transactions for some reasons, resulting in false positives of account theft risks even in the case where no account theft risk is existent. As a result, the transaction is required to perform user authentication, the transaction is deemed as not successfully processed, and the use account becomes restricted, thereby “disturbing” the user. The transaction is therefore an interfered transaction. Interfered transactions not only result in additional operations, lengthen the processing time, but may also reduce success rate of the transactions.
Mitigating financial risk is itself abstract.
The Examiner alleged that “[t]he above regarding risk and authentication is also a business process, not a technology” (Office Action, p. 6). This allegation is unsupported and also contradicts with Applicant’s specification, which states “[interfered transactions not only result in additional operations, lengthen the processing time [for the conventional control system], but may also reduce success rate of the transactions” (para. [0005], emphasis added).
The above (additional operations, lengthen processing time, reduce success rate) is an intended result or outcome that may or may not happen and is not improving computer or other technology itself.
From MPEP 2106.04(a)(2)   II
“The phrase "methods of organizing human activity" is used to describe concepts relating to: 
• fundamental economic principles or practices (including hedging, insurance, mitigating risk);…”
As provided in Applicant’s specification, a solution to the problems discussed above and embodied in independent claim 1 involves a method that for identifying a risk pertaining to a transaction to be processed. The method “identifies] a risk pertaining to a transaction via a fast identification layer in a risk control system, thereby obtaining a first identification result;” “identifies] a risk of interference pertaining to the transaction via a model for identifying transactions susceptible to interference, thereby obtaining a second identification result, wherein the model for identifying transactions susceptible to interference is generated by machine learning including at least one of decision tree-based machine learning or in-depth learning based on neural networks, and is in the fast identification layer,” “calcula[es] a score of a decision function f(R, D) according to f(R,D) = R I(P>R>a) e D+l(R>P),” and “when f(R, D) <0, release[es] the transaction; and when 0<f(R,D)<1, further identifies], by an in-depth identification layer in the risk control system, the risk pertaining to the transaction.” In this manner, the claimed method can “identify[ ] transactions susceptible to interference quickly and accurately in the scenario where risks are controllable, and reducing the probability of transactions susceptible to interference being interfered with, as well as reducing the impact on the risk control system and lowering the improvement requirements needed for the risk control system” (Specification, para. [0010]).
In response to a similar argument in the last Amendment, the Examiner alleged “[t]he practical application itself cannot be abstract. Using an algorithm for identifying risk pertaining to transactions is abstract” (Office Action, p. 7). This allegation fails because even assuming claim 1 recites an algorithm, which Applicant does not concede, claim 1 also recites other elements which are not mathematical concepts, such as the method “identif[ies] a risk pertaining to a transaction via a fast identification layer in a risk control system, thereby obtaining a first identification result;” and “identifies] a risk of interference pertaining to the transaction via a model for identifying transactions susceptible to interference, thereby obtaining a second identification result, wherein the model for identifying transactions susceptible to interference is generated by machine learning including at least one of decision tree-based machine learning 
Thus, independent claim 1, as a whole, integrates the asserted judicial exception into a practical application. Therefore, the claimed subject matter is not “directed to” a judicial exception, but are instead directed to a patent-eligible “practical application” of technology.
From MPEP 2106.05(a)
“If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016). “

If Applicant is improving technology, a technical explanation of the improvement should be taught.  Using or teaching an improvement in a conclusory manner is not improving technology.

B. The claims, as a whole, recite “significantly more” under Step 2B
Applicant respectfully submits that the recited features of independent claim 1 do not constitute generic functions that can be performed by a generic device. The Federal Circuit has noted that “an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional BASCOM, 119 U.S.P.Q.2d at 1243. Instead, the pending claims recite a non-conventional non-generic arrangement of steps for identifying a risk pertaining to a transaction to be processed. For this additional reason, the pending claims recite “significantly more” than the alleged abstract idea.
In response to a similar argument in the last Amendment, the Examiner alleged “BASCOM improved Internet filtering, therefore an improvement to computers. Applicant is not improving computer technology but using existing computer and machine technology for risk analysis” (Office Action, p. 8). Applicant disagrees.
As discussed above, “[i]nterfered transactions not only result in additional operations, lengthen the processing time [for the conventional control system], but may also reduce success rate of the transactions” (Applicant’s specification at para. [0005], emphasis added). Applicant’s “technical solution identifies transactions susceptible to interference via a fast identification layer and a model for identifying transactions susceptible to interference before the in-depth identification of the risk control system, thereby identifying transactions susceptible to interference quickly and accurately in the scenario where risks are controllable, and reducing the probability of transactions susceptible to interference being interfered with, as well as reducing the impact on the risk control system and lowering the improvement requirements needed for the risk control system” (Applicant’s specification at para. [0010]). Therefore, Applicant’s claimed invention improves computer technology.
Respectfully, the above may improve risk analysis, but is not improving computer or other technology itself.  For example, improving a business process of risk mitigation is not improving the computer itself.
Moreover, Applicant’s claims do not preempt all ways of performing the alleged abstract idea, but rather recite a specific, discrete method and device for identifying a risk pertaining to a transaction to be processed. The particular arrangement of elements in the claims provides a technical improvement described above. Thus, for these additional reasons, Applicant’s claims recite “significantly more” than any alleged abstract idea.
Preemption is not a two-way test for eligibility.
Accordingly, Applicant submits that the Office has not established a prima facie case for both Steps 2A and 2B under the 2019 PEG. Applicant respectfully requests that the rejection under 35 U.S.C. § 101 be withdrawn.
The Examiner maintains claim elements are recited that are abstract.  Claim elements reciting a practical application and/or significantly more are then looked for in a claim.  These additional inventive elements must themselves be non-abstract and in the case of a practical application, provide an improvement in computer or other technology.  Claim as a whole would not provide significantly more if the claim limitations themselves are abstract (i.e. abstract elements combined are still abstract).  In other words, the additional element itself must not be abstract.  Based on the above response, the rejection is respectfully maintained but modified for the claim amendments.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-8, 10-17, and 19 are directed to a method, system or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 10 and product Claim 19.  Claim 1 recites the limitations of:
A method for identifying a risk pertaining to a transaction to be processed, comprising:
identifying a risk pertaining to a transaction via a fast identification layer in a risk control system, thereby obtaining a first identification result;
identifying a risk of interference pertaining to the transaction via a model for identifying transactions susceptible to interference, thereby obtaining a second identification result, wherein the model for identifying transactions 
determining a processing manner for the transaction based on the first identification result and the second identification result, wherein determining the processing manner of the transaction comprises:
calculating a score of a decision function f(R, D) according to f(R, D) = R I(β>R>α) -e-D+ l(R>=β), where R is a risk score included in the first identification result, D is an interference tendency score included in the second identification result, α and β are preset values and 0<(α, β)<1, a value of l(x) is 1 when condition x is met and 0 when condition x is not met;
when f(R, D) <θ, releasing the transaction: and 
when θ<f(R,D)<=1, further identifying, by an in-depth identification layer in the risk
control system, the risk pertaining to the transaction, wherein θ is a preset threshold value, and 0<θ<1.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. identifying risk) and commercial interactions (e.g. determining a processing manner for the transaction).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites Step 2A-Prong 1: YES. The claims are abstract)
The claims are also abstract as they can be performed in the mind of a person or with pen and paper.  Identifying risks and determining a processing manner for a transaction to be processed is observation, evaluation, and judgement, concepts that can be performed in the human mind or with pen and paper.  There is also no claimed computing device performing any of the steps (Claim 1).  The “machine” used in machine learning is not a particular machine and could be just a generic computer performing the concept of learning, itself a mental process.  Therefore the claims fall under the abstract grouping of Mental Processes.
The claims also recite a formula, therefore the claims are also abstract under Mathematical Concepts of calculating a score of a decision function.  In particular the step of…
calculating a score of a decision function f(R, D) according to f(R, D) = R I(β>R>α) -e-D+ l(R>=β), where R is a risk score included in the first identification result, D is an interference tendency score included in the second identification result, α and β are preset values and 0<(α, β)<1, a value of l(x) is 1 when condition x is met and 0 when condition x is not met;
when f(R, D) <θ, releasing the transaction: and 
when θ<f(R,D)<=1, further identifying, by an in-depth identification layer in the risk control system, the risk pertaining to the transaction, wherein θ is a preset threshold value, and 0<θ<1.
i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. See Applicant’s specification, paras’ [0018] – [0020] where various computer technology can be used to perform the functions.  Also MPEP 2106.05(f) and 2106.05(h) where applying a computer or generally linking the judicial exception to a particular technological environment is not indicative of a practical application.  The “machine learning” is using a generic “machine” (therefore not a particular machine, and could be any machine including a generic computer).  To the extent the “machine learning” might require a machine rather than a human to learn, mere recitation of a generic machine is not enough to make abstract claims statutory.  The “identification layer” appears to be rules of a risk control system divided into two layers (groups), a fast group of rules (T1, fewer rules and for quicker processing of risk analysis) and an in-depth group (T2, rules requiring more time (less fast) for risk analysis but provided more accurate analysis) (see para. [0023] for detailed explanation).  Therefore, the identification layer is just further limiting the rules for risk analysis and are not a practical application.  The decision-tree based learning or in-depth learning based on neural networks is recited at a high level of generality and there is no claimed improvement to Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 10, and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-8 and 11-17 further define the abstract idea that is present in their respective independent claims 1, 10, and 19 and thus correspond to Certain 

		
Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

			
	Prior Art Rejection
An updated search was conducted but does not result in a prior art rejection at this time.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH BARTLEY/Primary Examiner, Art Unit 3693